Detailed Office Action
Notice of Pre-AIA  or AIA  Status
1a. 	 The present application is being examined under the pre-AIA  first to invent provisions. 
1b.	The amendment filed on 08 April 2022 has been entered. 
1c.	The drawings filed on 08 April 2022 are acceptable. 

Status of Claims:

1d.	Claims 75-93 pending and are subject to restriction.

Species Election:
This application contains claims directed to the following patentably distinct species of biologically active polypeptide:
a)	 an antigen, cell surface receptor, ligand, cytokines, chemokines, growth factors, protein toxins, immunoglobulin domains, enzymes, other bioactive proteins, or antibody. 
The species are independent or distinct because the species listed above are independent or distinct because each of the biologically active polypeptides has a different structure and biological function. For example, CD antigens for cluster of differentiation, which indicates a defined subset of cellular surface receptors (epitopes) that identify cell type and stage of differentiation, and which are recognized by antibodies; cell adhesion molecules (CAMs) are a subset of cell surface proteins that are involved in the binding of cells with other cells or with the extracellular matrix (ECM), in a process called cell adhesion. Meanwhile, protein toxins are usually produced by bacteria or plants, and cytokines are small proteins that are crucial in controlling the growth and activity of other immune system cells and blood cells. 
The species are independent or distinct because claims to the different specieshave mutually exclusive characteristics. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 75, 79, 85-93 are generic.
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
2.         This application contains claims directed to the following patentably distinct species of antigen.  It is noted that if Applicant selects “antigen” for the species of “biologically active polypeptide” (above), Applicant must also select one species of antigen from below:
            b)         a CD antigen, cytokine receptor, chemokine receptor, cytokine ligand, chemokine ligand, growth factor receptor, growth factor ligand, cell adhesion molecule, MHC/MHC-like molecules, FC receptor, Toll-like receptor, NK receptor, TCR, BCR, positive/negative co-stimulatory receptor, positive/negative co-stimulatory receptor ligand, death receptor, death receptor ligand, tumor associated antigen, or virus encoded antigen. 

The species are independent or distinct because claims to the different species have mutually exclusive characteristics. The species listed above are independent or distinct because each of the antigens has a different structure and biological function and is present in different cell types. In addition, based on the current record, these species are not obvious variants of each other and are not so linked by distinguishing characteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 75-77, 85-93 are generic, for example.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of
search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable onthe elected species. 

Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 

Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 	

3.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
4. 	During a telephone conversation with Angela Domitrovich on 06 October 2022, a provisional election was made without traverse to prosecute the invention species of cytokine.  Affirmation of this election must be made by applicant in replying to this Office action.  
4a.	Claims 75-93 are pending, of which claims 75, 79-82, 85-93 read on the elected species and are under consideration. 
4b.	Claims 76-78, 83, 84 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement:

5.	The information disclosure statements, (IDS) filed on 05/18/2022; 06/03/2022; 07/27/2022 and 09/26/2022 have all been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the references in parent application 16/654,958 have been considered as to the merits.


Specification:
6.	The disclosure is objected to because of the following informalities: 
6a.	The status of the parent non-provisional Application 16/654,958, must be corrected, by inserting U.S. Patent Number 11,365,231 after the filing date of said application

Claim Objections:
7.	Claims 80-82 and 88 are objected to because of the following informalities:  
7a.	Claim 88 recites “IL-15ΔE3”. It is suggested to spell the acronym first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
7b.	Claims 80-82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
 
Claim Rejections - 35 U.S.C. § 112 [d]:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 79 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
8a. 	Claims 79 recites “wherein the biologically active polypeptides comprise proteins, peptides or polypeptides”. However, it is known that polypeptides comprise proteins, peptides or polypeptides. Therefore, claim 79 does not further limit the first and second biologically active polypeptides of claim 75. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9a.	Claims 75, 79, 85-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent 8,492,118 (cited on the IDS of 05/18/2022).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first biologically active polypeptide, covalently linked to IL-15 and a second fusion protein comprising a second biologically polypeptide active linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. Meanwhile, the claims of the ‘118 patent encompass a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first single chain T-cell receptor, (scTCR) covalently linked to IL-15 and a second fusion protein comprising a second scTCR linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. 
Thus, the ‘118 claims encompass a species, while the instant claims are directed to a soluble fusion protein complex, comprising a biologically active polypeptide covalently linked to IL-15 and IL-15Rα. Accordingly, the patented claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  It is also noted that the specification of the patent can be used as a dictionary to learn the meaning of a term in the patent claim, See MPEP 804(II)(B)(1).  

9b.	Claims 75, 79, 85-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 9,464,127 (cited on the IDS of 05/18/2022). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first biologically active, covalently linked to IL-15 and a second fusion protein comprising a second biologically active linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. 
Meanwhile, the ’127 claims encompass a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first antibody, covalently linked to IL-15 and a second fusion protein comprising a second antibody linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. 
Thus, the ‘127 claims encompass a species, while the instant claims are directed to a soluble fusion protein complex, comprising a biologically active polypeptide covalently linked to IL-15 and IL-15Rα.  Accordingly, the patented claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  It is also noted that the specification of the patent can be used as a dictionary to learn the meaning of a term in the patent claim, See MPEP 804(II)(B)(1).  

9c.	Claims 75, 79, 85-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-21 of U.S. Patent 9,428,573 (cited on the IDS of 05/18/2022).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first biologically active polypeptide, covalently linked to IL-15 and a second fusion protein comprising a second biologically polypeptide active linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. Meanwhile, the claims of the ‘573 patent recite a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises (a) a first antibody covalently linked to (b) interleukin-15 (IL-15) polypeptide; and the second fusion protein comprises (c) a second antibody covalently linked to (d) soluble interleukin-15 receptor alpha (IL-15Rα) polypeptide wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein IL-15 domain of the first fusion protein binds to the soluble IL-15Rα domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. 
Thus, the ‘573 claims encompass a species, while the instant claims are directed to soluble fusion protein complex, comprising a biologically active polypeptide covalently linked to IL-15 and IL-15Rα polypeptide. Accordingly, the patented claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  It is also noted that the specification of the patent can be used as a dictionary to learn the meaning of a term in the patent claim, See MPEP 804(II)(B)(1).  

9d.	Claims 75, 79, 85-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent 10,865,230 (cited on the IDS of 05/18/2022). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first biologically active, covalently linked to IL-15 and a second fusion protein comprising a second biologically active linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. Meanwhile, the ‘230 claims encompass a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first antibody, covalently linked to IL-15 and a second fusion protein comprising a second antibody linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. 
The only other difference is that the ‘230 claims recite that the second antibody is linked to a sushi IL-15Rα polypeptide and that the first fusion protein comprises the amino acid sequence set forth in SEQ ID NO: 2. The amino acid of SEQ ID NO:2 recited in the ‘230 claims is anti-CD3 antibody fused to huIL-15N72D. The instant specification teaches the IL-15 variant recited in the ‘230 claims, (see instant specification page 26, line 11). Meanwhile, the instant claims encompass that the biologically active polypeptide is linked to IL-15Rα polypeptide. Thus, the ‘230 claims encompass a species, while the instant claims are directed to soluble fusion protein complex, wherein the second biologically active is covalently to IL-15Rα polypeptide, (i.e. the entire IL-15Rα, i.e. genus). Accordingly, the patented claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  It is also noted that the specification of the patent can be used as a dictionary to learn the meaning of a term in the patent claim, See MPEP 804(II)(B)(1).  

9e.	Claims 75, 79, 85-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims over claims 1-8 of U.S. Patent 11,053,299 (cited on the IDS of 05/18/2022).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first biologically active, covalently linked to IL-15 and a second fusion protein comprising a second biologically active linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. 
Meanwhile, the ’299 claims encompass a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first anti-CD antibody, covalently linked to IL-15 and a second fusion protein comprising a second antibody linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. 
Thus, the ‘299 claims encompass a species, while the instant claims are directed to a soluble fusion protein complex, comprising a biologically active polypeptide covalently linked to IL-15Rα polypeptide. Accordingly, the patented claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  It is also noted that the specification of the patent can be used as a dictionary to learn the meaning of a term in the patent claim, See MPEP 804(II)(B)(1).  

9f.	Claims 75, 79, 85-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34, 45-48 of U.S. patent 11,471,511. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first biologically active polypeptide, covalently linked to IL-15 and a second fusion protein comprising a second biologically active polypeptide linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. Meanwhile, the ’573 claims encompass a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first antibody, covalently linked to IL-15 and a second fusion protein comprising a second antibody linked to IL-15Rα, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex; wherein one or both of the first and second fusion proteins further comprise an immunoglobulin Fc domain or a functional fragment thereof; wherein the antibody is a single-chain antibody or single-chain Fv. 
The only difference is that the ‘138 claims recite a specific anti-CD20 antibody. The ‘138 claims encompass species. Accordingly, the ‘138 claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  It is also noted that the specification of the patent can be used as a dictionary to learn the meaning of a term in the patent claim, See MPEP 804(II)(B)(1).  

Conclusion:
10.	No claim is allowed. 


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        07 October 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647